O’Neall, J.
delivered the opinion of the Court.
Ba®ot »• 424.
The rule once was, that a counsel fee was a mere gratuity ; and therefore, unless the client thought proper to pay it, none was recoverable. But, in this State, it has long been settled, that an attorney is intitled to recover for his services in managing a suit, as much as they were worth, (1 M’C. 149 ) And this is always regulated by the amount usually paid in similar cases as a counsel fee. The notes, on which these actions were brought, were given as compensation to the late Mr. Clendinen,for services which he undertook to perform as a solicitor in Equity. They were given in place of the amount, which he would otherwise have been intitled to charge for his services, after they had been rendered: and they may be likened to a contract of hiring. the deceased had in his life time abandoned his clients’ cases, he could not have recovered on these notes : but his death was the act of God, by which his clients have been deprived of his future services; and, for his services rendered, they must pay as much as they were worth.' Taking each of these notes as the value of the whole of the services which he was to have rendered to the defendants, the decrees should have been for the plaintiff, for such a proportion of their amount, as the services actually rendered bore to the whole, whieh were to be performed in consideration of the notes. The motion to set aside the decrees, is granted, and new trials are awarded.
Motion granted.